DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18-23 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,973,244 in view of Howard 4,486,136. Claims 1-6 of U.S. Patent No. 8,973,244 teaches the method steps as recited in claims 18-23 of the instant application with the exception of the mounting of the sensor.  Howard discloses a load sensor mounted to a grapple attachment to measure the weight of the objects engaged with the grapple attachment (fig. 1, col. 2, lines 15-18).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the sensor used in the method of U.S. Patent No. 8,973,244 on the grapple attachment as taught by Howard in order provide a mounting point for the sensor.

Instant Application – 17/073606
US Patent No. – 8,973,244 B2
Claim 18: A method of performing a processing operation on one or more ends of first and second pipes to be joined together, comprising:
arranging a first deformation ring of a pipe processing tool mounted on a grapple attachment
so that the first deformation ring encircles
the first pipe adjacent to the end thereof, the first deformation ring includes: 
a plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the first deformation ring, each of the pipe deformation members faces radially inward toward a center of the first deformation ring;
each of the pipe deformation members is actuatable in a radial direction toward and away from the center of the first deformation ring in order to permit engagement with the first pipe; and
each pipe deformation member is individually and separately actuatable from the other pipe deformation members;
using at least one sensor mounted on the grapple attachment to generate data indicating
the circularity of the end of at least one of the first and second pipe; and based 
actuating selected ones of the pipe deformation members to engage an outer surface of the first pipe and change the circularity of the end of the first pipe.
Claim 1: A method of performing a processing operation on one or more ends of first and second pipes to be joined together, comprising:
arranging a first deformation ring of a pipe processing tool 

around

the first pipe adjacent to the end thereof; the first deformation ring encircles the first pipe and includes:
a first plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the first deformation ring, each of the pipe deformation members faces radially inward toward a center of the first deformation ring;
each of the pipe deformation members is actuatable in a radial direction toward and away from the center of the first deformation ring in order to permit engagement with the first pipe; and
each pipe deformation member is individually and separately actuatable from the other pipe deformation members;
using one or more sensors to detect 


the circularity of the end of at least one of the first and second pipe; and based 
actuating selected ones of the pipe deformation members to engage an outer surface of the first pipe and change the circularity of the end of the first pipe.
Claim 19: The method of claim 18, comprising
using at least one sensor to generate data indicating
the circularity of the end of the first pipe, and using at least one sensor mounted on the grapple attachment to generate data indicating
the circularity of the end of the second pipe; and
based on the data indicating the circularity of the end of the first pipe and the data indicating the circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members to engage the outer surface of the first pipe and change the circularity of the end of the first pipe to conform to the circularity of the end of the second pipe.
Claim 2: The method of claim 1, comprising
using one or more sensors to detect 

the circularity of the end of the first pipe and using one or more sensors to detect 

the circularity of the end of the second pipe; and
based on the detected circularity of the ends of the first pipe and the second pipe, 


actuating selected ones of the pipe deformation members to engage the outer surface of the first pipe and change the circularity of the end of the first pipe to conform to the circularity of the end of the second pipe.
Claim 20: The method of claim 18, further comprising arranging a second deformation ring of the pipe processing tool
so that the second deformation ring encircles
the second pipe adjacent to the end thereof, the second deformation ring includes:
an additional plurality of pipe deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the second deformation ring,
each pipe deformation member of the additional plurality of pipe deformation members faces radially inward toward a center of the second deformation ring;
each pipe deformation member of the additional plurality of pipe deformation 
using at least one sensor mounted on the grapple attachment to generate data indicating 
the circularity of the end of the first pipe and using at least one sensor mounted on the grapple attachment t
generate data indicating
the circularity of the end of the second pipe; based on the data indicating the circularity of the end of the first pipe,
actuating selected ones of the pipe deformation members of the first deformation ring to engage the outer surface of the first pipe and 
change the circularity of the end of the first pipe; and based on the
data indicating the circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members of the second deformation ring to engage an outer surface of the second pipe and change the change the circularity of the end of the second pipe.
Claim 3: The method of claim 1, further comprising arranging a second deformation ring of the pipe processing tool
around

the second pipe adjacent to the end thereof, the second deformation ring encircles the second pipe and includes:
a second plurality of pipe    deformation members disposed on, and circumferentially spaced from one another about, an inner circumference of the second deformation ring,
each pipe deformation member of the second plurality of pipe deformation members faces radially inward toward a center of the second deformation ring;
each pipe deformation member of the second plurality of pipe deformation 
using one or more sensors to
detect

the circularity of the end of the first pipe and using one or more sensors to
detect

the circularity of the end of the second pipe; based on the detected         circularity of the end of the first pipe,
actuating selected ones of the pipe deformation members of the first plurality of pipe deformation members to engage the outer surface of the first pipe and
change the circularity of the end of the first pipe; and based on the
detected circularity of the end of the second pipe,
actuating selected ones of the pipe deformation members of the second plurality of pipe deformation members to engage an outer surface of the second pipe and change the change the circularity of the end of the second pipe.
Claim 21: The method of claim 18, further comprising
performing a processing operation on one or more of the ends of the first and second pipes.
Claim 4: The method of claim 1,

perform a processing operation on one or more of the ends of the first and second pipes.
Claim 22: The method of claim 21, wherein the processing operation is performed after the circularity of the end of the first pipe is changed.
Claim 5: The method of claim 4, wherein the processing operation is performed after the circularity of the end of the first pipe is changed.
Claim 23: The method of claim 22, wherein the processing operation comprises welding.
Claim 6: The method of claim 5, wherein the processing operation comprises welding.


Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,973,244 B2 in view of Howard.
Although the claims at issue are not identical, they are not patentably distinct from each other because, as recited above, independent claim 18 is rendered obvious in view of 8,973,244 in view of Howard; and, dependent claims 23 and 24 are mere duplication of the essential working steps of claim 1; and, therefore would have been rendered obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention. See MPEP §§ 2144.04 VI B “Duplication of Parts” which describes the prima facie obviousness of the use of duplicate parts to improve an apparatus disclosed in the prior art and has no patentable significance unless a new and unexpected result is produced.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 30 December 2021, with respect to the rejection(s) of claim(s) 18-23 under 35 U.S.C 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Howard (US 4,486,136).
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 30 December 2021, with respect to the rejection(s) of claim(s) 24-25 
On page 2, applicant argues the rejection of claims 24 and 25 is improper because claims 24 and 25 are not mere duplication of the essential working steps of claim 1 of US 8,973,244 because claim 1 of US 8,973,244 does not recite checking the circularity after deforming the pipe or change the circularity a second time.  Examiner disagrees.  A claim limitation of “checking the circularity after deforming the pipe” as argued by applicant is mere duplication of the essential working step of checking the circularity of the pipe as recited in claim 1 of US 8,973,244 and claim 18 of the instant application.  A claim limitation of “changing the circularity a second time” as argued by applicant is mere duplication of changing the circularity of the pipe the first time as recited in claim 1 of US 8,973,244 and claim 18 of the instant application.  Therefore dependent claims 23 and 24 are mere duplication of the essential working steps of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vermaat (US 6,840,433 B2) discloses a method and device for welding pipes.  Dagenais (US 2012/0074205 A1) discloses a method and device for positioning a first pipe with respect to a second pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726